                                                                                             FILED
                                                                                         IN CLERK'S OFFICE ,
Kimberly Fashauer                                      September 18,2019           u.S. DISTRICT COURT E.D.N.Y.
2489 Elkcam Blvd.                                                                          prn       Af>iQ ^
Port Charlotte. FL 33952                                                           X             aU        ^
(941)268-7941
KfasnaueriO'Yahoo.com                                                                 BROOKLYN OFFICE

The Honorable Ann M.Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East, N 415
Brooklyn, New York 11201

Dear Honorable Judge Donnelly,
I, Kimberly Fashauer,42yrs old,am writing this letter to you to provide a character reference
about Robert Sylvester Kelly, whom I've known for over 10+ years. I was surprised to hear about
his case,as he has always been a strong business minded,caring, humble person. It Is for this
reason I am happy to write a letter of reference for Mr. Kelly. I provide this reference in full
knowledge of Mr. Kelly's charges, and I understand the seriousness of this matter, however I
hope the court will show some leniency.

Robert Sylvester Kelly has always been an upright character in many communities.Some to
mention are,in 1995, Mr. Kelly has donated a large sum of money to a UK Charity Fund in
London. In 2016, Mr. Kelly has helped a family in need,covering funeral costs for two young
brothers who had died In a fire, in Kankakee Illinois. In 2017, Mr. Kelly has visited high schools,
Tildon High was one ofthem,to play basketball with the young men,as well as shared stories;
the up's and down's,letting the youth know they can do anything they set their mind too. Mr.
Kelly has also helped many Churches, Congregations,and gave money to the homeless. He
made it a point to be there, and show significant amount of support selflessly to help others.
In addition to the good he's done for the communities, he's written many songs that have helped
many people through good,and difficult times. Songs that inspired many."The World's Greatest"
played at my nephews graduation ceremony at Neil Armstrong Elementary Schooljust last year in
2018. Other songs like "Victory", and "Prayers Changes"that encouraged people to never give
up, reach for your goals, and when you feel hope is all gone. Pray. For myself, when my father
took his life in his own hands 16 yrs ago, his music, and one particular song,"The Storm is Over
Now," believe it or not helped me cope with my fathers death. I didn'tjust hear the lyrics, I felt
them,and it helped me understand what my father was going through, and brought me comfort

I honestly,and strongly believe Robert Sylvester Kelly is wrongfully accused and also not being
treated fair as a United States Citizen should,and it is my sincere hope that the court takes this
letter into consideration. Despite the current case, I still, and will always believe Robert Sylvester
Kelly,to be an honorable individual, a valuable member of his community,and a good whole
hearted human being, not a monster he's been painted out to be. Thank you for your time.

Sincerely,

Kimberly Fashauer
         ,•&&&"?»« i
           i,tp 30 20\9 * I
         BROOKLYN OFFICE J
                         m
                         tn
                         CM
        ^P\'% C I        m
                         m
                         •rl
                          I
                         o
                         CM
>d ca
